Prospectus June 25, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-5 (Issuing Entity) $342,935,690 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning July 25, 2007. Class IA-6 will benefit from a yield maintenance agreement with Bear Stearns Financial Products Inc. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by each Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriters will be approximately $338,686,402, plus accrued interest from June 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 51 and “Series risk factors” beginning on page 12 before you purchase any certificates. Citi UBS Investment Bank (Underwriters) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 12 The mortgage loans 12 Allocations and distributions 13 Weighted average lives and yields to maturity 25 Static pool information 37 Third-party originators 37 Servicers 38 Possible special servicer 40 Additional ERISA considerations 40 Legal investment 40 Federal income tax consequences 41 Legal proceedings 42 Plan of distribution 42 Legal opinions 43 Additional SEC filings 43 Appendix—Detailed description of the mortgage loans 44 CORE PROSPECTUS 50 Summary 50 General risk factors 51 Series structure 54 Subordination 60 Allocations 62 Distributions 66 Adjustments to class balances 71 Realized losses 72 Loss recoveries 73 Voting rights 73 Composite and component classes 74 Multiple pool series 74 Cross-collateralization 74 Clean-up call 81 Sensitivity of certificates to prepayments 81 Yield to maturity 83 CitiMortgage’s securitization programs 85 Static pool information 86 The mortgage loans 86 Insurance and other credit support 90 Mortgage documents 92 The Depositor and other affiliates of CitiMortgage 93 Mortgage loan underwriting 93 Servicing 96 The Trust 103 Book-entry and physical certificates 106 European purchasers 107 ERISA considerations 109 Legal investment considerations 111 Taxation of certificate holders 112 Taxation of the Trust 120 Legal aspects of mortgage loans 122 Use of proceeds 131 Additional information 132 INDEX 133 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s/S&P Subordinated to IA-1 $103,575,000 6% Group I, PAC AAA/ – /AAA N/A IA-2 12,045,000 6% Group I, PAC AAA/ – /AAA N/A IA-3 11,822,000 6% Group I AAA/ – /AAA N/A IA-4 20,000,000 6% Group I, NAS AAA/ – /AAA N/A IA-5 67,500,000 (notional)(1) (2) Group I, inverse LIBOR, IO AAA/ – /AAA N/A IA-6 67,500,000 (2) Group I, LIBOR, yield protected, TAC, accrual directed, super senior AAA/Aaa/AAA N/A IA-7 1,000 6% Group I, accrual, accrual directed AAA/ – /AAA N/A IA-8 1,000 6% Group I, accrual AAA/ – /AAA N/A IA-9 36,745,000 6% Group I, NAS, super senior AAA/Aaa/AAA N/A IA-10 44,938,000 6% Group I AAA/ – /AAA N/A IA-11 3,225,000 6% Group I, NAS, super senior support AAA/ – /AAA N/A IA-IO 223,403,035 (notional)(3) Variable (4) Group I, ratio-stripped IO AAA/ – /AAA N/A IIA-1 20,089,000 5.5% Group II AAA/ – /AAA N/A IIA-IO 17,157,103 (notional)(3) Variable (4) Group II, ratio-stripped IO AAA/ – /AAA N/A IIIA-1 10,007,000 5.5% Group III AAA/ – /AAA N/A IIIA-IO 8,854,254 (notional)(3) Variable (4) Group III, ratio-stripped IO AAA/ – /AAA N/A A-PO 4,370,690 0% Composite,ratio-stripped PO (5) AAA/ – /AAA N/A B-1 5,860,000 Blended (6) Composite (5) AA/ – /— A B-2 1,723,000 Blended (6) Composite (5) A/ – /— A, B-1 B-3 1,034,000 Blended (6) Composite (5) BBB/ – /— A, B-1, B-2 3 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $689,000 Blended (6) Composite (5) A, B-1, B-2, B-3 B-5 517,000 Blended (6) Composite (5) A, B-1, B-2, B-3, B-4 B-6 517,736 Blended (6) Composite (5) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) The notional balance of class IA-5 on any distribution day will equal the principal balance of class IA-6 on that distribution day. (2) The annual interest rates for the first LIBOR accrual period of June 25, 2007 through July 24, 2007, the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows: Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum IA-5 25th day of month 0.18% 5.5% – LIBOR 5.5% 0% IA-6 25th day of month 5.82% LIBOR + 0.5%* 6%* 0.5% * Class IA-6 will benefit from a yield maintenance agreement with the yield maintenance provider, Bear Stearns Financial Products Inc., that may provide additional payments to those holders for distribution days for which LIBOR is greater than 5.5%. See “Allocations and distributions — Yield maintenance” below. (3) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (4) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.1392% Class IIA-IO 0.2527% Class IIIA-IO 0.2391% (5) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I, group II and group III component classes. The approximate initial principal balances of the component classes are: Composite class Group I component class principal balance Group II component class principal balance Group III component class principal balance A-PO $4,200,376 $125,574 $44,740 B-1 5,329,194 354,433 176,373 B-2 1,566,929 104,213 51,858 B-3 940,339 62,540 31,121 B-4 626,590 41,673 20,737 B-5 470,169 31,270 15,561 B-6 470,839 31,314 15,583 (6) The “blended” interest rate for each class B composite class is based on annual interest rates of 6% on the principal balance of its group I component class, and 5.5% on the principal balance of its group II and group III component classes. The initial annual blended rate is expected to be approximately 5.9547%. 4 Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicers CitiMortgage ABN AMRO Mortgage Group, Inc., a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage (AAMG) Master Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-5 (the Trust). The Trust’s CIK code for its SEC filings is 0001401025. Underwriters Citigroup Global Markets Inc. (Citigroup Global Markets) for the offered senior certificates other than the ratio-stripped IO class certificates, and UBS Securities LLC (UBS Securities) for theoffered subordinated certificates. The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. 5 Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 97.00% 3.00% 1.70% 0.50% 0.30% Ratings The rating agencies for the senior classes are Fitch and S&P, and for classes IA-6 and IA-9 only, Moody’s; the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. The ratings of class IA-6 do not address the likelihood that yield maintenance payments will be received. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning July 25, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Master Servicing Fee The master servicing fee, if any, will be payable from the servicing fee paid to AAMG without reimbursement from the Trust. 6 Distribution priorities After payment of the servicing fee to the servicers, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Group III certificates Class A-PO Class B certificates June 25, 2037 June 25, 2022 June 25, 2037 June 25, 2037 June 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 300% of the PSA prepayment model. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on ·for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and ·for all other classes, the last business day of the calendar month preceding that distribution day. 7 Accrual periods for LIBOR classes The LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date June 26, 2007 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. UBS Securities (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates are issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates may benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. Series overview—the mortgage loans at June 1, 2007 (the cut-off date) The mortgage loans have been divided into three pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of at least 20 but not more than 30 years and that are not relocation loans. The mortgage loans in pool II are all mortgage loans that have original maturities of 15 years. The mortgage loans in pool III are all mortgage loans that have original maturities of 30 years and that are relocation loans. CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. 8 Pool I Pool II Pool III Combined Number 521 31 18 570 Scheduled principal balance (±up to 5%) $313,456,436 $20,840,018 $10,362,973 $344,659,426 less than $300,000 1.09% 2.58% None 1.15% less than $500,000 22.45% 13.60% 31.79% 22.20% greater than $1 million 4.09% 24.38% None 5.20% One- to four-family residential, of which single-family detached dwellings 80.04% 81.65% 95.52% 80.61% condominiums, townhouses, rowhouses or cooperative apartments 17.90% 18.35% 4.48% 17.52% investment properties None None None None determined by CMSI to be primary residence of homeowner 95.17% 75.22% 100% 94.11% Geographic concentration Arizona 1.99% 14.58% 4.63% 2.84% California 37.58% 22.39% 12.83% 35.92% Connecticut 2.34% None 13.97% 2.55% Florida 10.60% 14.40% None 10.51% Michigan 0.16% None 5.98% 0.32% New Jersey 2.09% 5.12% 9.64% 2.50% New York 13.17% 15.80% 5.99% 13.12% Pennsylvania 1.23% 2.49% 9.93% 1.57% Texas 3.16% 3.94% 13.57% 3.52% Washington 5.54% None 9.84% 5.34% any other state No more than 5% No more than 5% No more than 5% No more than 5% any one ZIP code 0.90% 9.10% 13.97% 0.94% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 0.29% None 6.38% 0.46% 9 Pool I Pool II Pool III Combined greater than 90% 0.15% None None 0.14% greater than 95% None None None None weighted average 70.09% 58.00% 78.05% 69.60% Mortgage loans for which additional collateral (i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios 0.35% None None 0.32% approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account 97.46% N/A N/A 97.46% Range of interest rates on mortgage loans (before deduction of servicing fee) 5.25% to 7.875% 5.125% to 6.25% 5.5% to 6.25% 5.125% to 7.875% Weighted average mortgage interest rate (before deduction of servicing fee) 6.269% 5.925% 5.931% 6.238% Servicing fee 0.25% 0.25% 0.25% 0.25% Range of original maturities 20 to 30 years 15 years 30 years 15 to 30 years Latest scheduled maturity June, 1 2037 June, 1 2022 June, 1 2037 June, 1 2037 Weighted average remaining term to stated maturity 358 months 178 months 359 months 347 months Weighted average original term to maturity 359 months 180 months 360 months 348 months Target rate 6% 5.5% 5.5% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 148 8 3 N/A scheduled principal balance $90,053,401 $3,682,915 $1,508,718 N/A weighted average interest rate 5.970% 5.562% 5.587% N/A weighted average remaining term to stated maturity 357 months 176 months 359 months N/A weighted average original term to maturity 360 months 180 months 360 months N/A 10 Pool I Pool II Pool III Combined Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate number 373 23 15 N/A scheduled principal balance $223,403,035 $17,157,103 $8,854,254 N/A weighted average interest rate 6.389% 6.003% 5.989% N/A weighted average remaining term to stated maturity 358 months 178 months 359 months N/A weighted average original term to maturity 359 months 180 months 360 months N/A Originated from July 1, 2006 through June 1, 2007 October 1, 2005 through June 1, 2007 March 1, 2007 through June 1, 2007 October 1, 2005 through June 1, 2007 Mortgage loans originated using underwriting policies that require proof of income and liquid assets and telephone verification of employment 54.83% 8.13% 31.92% 51.32% Refinanced mortgage loans originated using underwriting policies that require proof of income and telephone verification of employment, but do not require proof of assets 11.39% 48.62% None 13.30% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application but do require telephone verification of employment and proof of liquid assets 3.28% 1.31% None 3.07% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application or proof of assets, but do require telephone verification of employment 29.87% 39.80% 68.08% 31.62% Refinanced mortgage loans originated using streamlined underwriting policies 0.63% 2.15% None 0.70% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None None 11 In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Interest-only mortgage loans Approximately $109.5 million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I 34.93% Pool II 0.00 Pool III 0.00 Combined 31.77% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Yield maintenance payments: counterparty risk Under certain circumstances, the paying agent may receive yield maintenance payments from the yield maintenance provider to be distributed to the holders of yield protected certificates. See “Allocations and distributions—Yield maintenance” below. The paying agent’s ability to make these distributions will be subject to the credit risk of the yield maintenance provider. Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming prime loans recently originated by CitiMortgage or purchased from its affiliates, except that 12 loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day before the subordination depletion date, the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated sequentially as follows: First, to classes IA-4, IA-9 and IA-11 the amounts determined under ‘‘NAS classes’’ below. Second, concurrently as follows: a.22.36516287174527% sequentially to classes IA-10 and IA-3, in that order, until their principal balances are reduced to zero. b.77.63483712825473% sequentially as follows: i.sequentially to classes IA-1 and IA-2, in that order, until their aggregate principal balance is reduced to their aggregate planned balance for that distribution day as shown in “-PAC classes” below; ii.to class IA-6 until its principal balance is reduced to its targeted balance for that distribution day as shown in “-TAC classes” below; iii.sequentially to classes IA-7, IA-6, IA-8, IA-1, IA-2 and IA-3, in that order, until their principal balances are reduced to zero. Third, concurrently to classes IA-4, IA-9 and IA-11 in proportion to their principal balances until their principal balances are reduced to zero. Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated to class IIA-1 until its principal balance is reduced to zero. Group III: Principal allocated to the group III senior target-rate classes from the pool III target-rate strip will be allocated to class IIIA-1 until its principal balance is reduced to zero. Beginning on the subordination depletion date, the priorities stated above will cease to be in effect and the principal allocation for the senior target-rate classes of each group will be allocated to the senior target-rate classes of the group in proportion to their principal balances on the preceding day. On the first distribution day, the senior target-rate classes are expected to be allocated between 96.46% and 97.46% of scheduled principal payments on the target-rate strips. Accrual and accrual directed classes While an accrual class may receive principal distributions prior to the subordination depletion date, an accrual class will not receive current interest distributions prior to the earlier of its accrual termination day or the subordination depletion date. On each such prior distribution day: ·before interest is distributed to the accrual class IA-7, interest that is accrued on the principal balance of that class will be redirected first, to class IA-6 until the principal balance of class IA-6 is reduced to its targeted balance for that distribution day as shown in “TAC classes” below, and second, to class IA-7 until its principal balance is reduced to zero, and ·before interest is distributed to the accrual class IA-8, interest that is accrued on the principal balance of that class will be redirected first, to class IA-6 until the principal balance of class IA-6 is reduced to its targeted balance for that distribution day as shown in “TAC classes” below, second, to class IA-7 until its principal balance is reduced to zero, and 13 third, to class IA-6, without regard to its targeted balance. The accrual termination day for an accrual class will be the first distribution day after the principal balance of each of its accrual directed classes is reduced to zero. An accrual class’s principal balance will be increased by the amount of any interest distribution that is redirected to other classes as principal. Distributions to accrual classes are described in greater detail in “Distributions—Accrual and accrual directed classes” in the core prospectus. Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: 14 distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. NAS classes Classes IA-4, IA-9, and IA-11 are non-accelerated senior, or NAS classes. For the first 60 distribution days, the principal allocation for a NAS class will be zero. For distribution day 61 and after, the principal allocation for a NAS class will equal the following percentage of its proportionate share, based on principal balances of the senior target-rate classes, of scheduled and unscheduled principal payments on the target-rate strip allocated to the senior target-rate classes for that distribution day: distribution day percentage 0 – 60 0% 61 – 72 30% 73 – 84 40% 85 – 96 60% 97 – 108 80% 109 and after 100% A NAS class’s weighted average life will be longer, and could be significantly longer, than if it always received its proportionate share of principal distributions. Yield maintenance Class IA-6 is a class of yield protected certificates. Bear Stearns Financial Products Inc. (the yield maintenance provider) has entered into one or more agreements (together, the yield maintenance agreement) with CMSI and the Trustee. Under the yield maintenance agreement, the yield maintenance provider will make yield maintenance payments for the benefit of the holders of the yield protected certificates. Each yield maintenance payment for a class of yield protected certificates will be a per annum percentage (the yieldmaintenance percentage) of an assumed principal balance for the class for the relevant distribution day. The yield maintenance percentage will equal the excess of LIBOR for that distribution day over the maximum LIBORshown below for the class, up to the maximum protection percentage shown for that class. Class Maximum LIBOR Maximum protection percentage IA-6 5.5% 3.5% Where the annual rate for a class of certificates is specified as LIBOR plus a percentage margin, subject to a maximum rate, the maximum LIBOR will be the excess of the maximum rate over the margin. Example: Suppose the annual interest rate formula for a class of yield protected certificates is LIBOR + 0.5%, subject to a maximum rate of 6%. Then 0.5% is the margin, and the maximum LIBOR is 5.5% (the 6% maximum rate minus the 0.5% margin). In the absence of a yield maintenance agreement, even if LIBOR is over 5.5% for a distribution day, certificate holders can not receive interest at an annual rate of more than 6%. Now suppose that for a distribution day, LIBOR is 6.3% and the actual principal balance of the class is $2 million, and that under a yield maintenance agreement for the class, the maximum protection percentage is 3% and the assumed principal balance for the distribution day is $1.6 million. Accordingly, the class will receive a yield maintenance payment 15 equal to one-twelfth of 0.8% (the excess of 6.3% over the maximum LIBOR of 5.5%) of $1.6 million (the assumed principal balance), or approximately $1,067. What if LIBOR had been 9% rather than 6.3%? The excess of 9% over 5.5% is 3.5%, which is greater than the maximum protection percentage of 3%. Therefore, the class will receive an additional payment of only one-twelfth of 3% of $1.6 million, or $4,000. The yield maintenance payments for each class of yield protected certificates will be made to the paying agent, who will pass them through to the holders of the class of certificates in proportion to the principal balances of their certificates, but not more than will be required to pay the certificates an amount (the yield maintenance amount) for that distribution day equal to the yield maintenance percentage of the actual principal balance for the class for that distribution day. Example: Same as previously, with LIBOR 6.3%, but an assumed principal balance of $3 million, which exceeds the actual principal balance of $2 million. The yield maintenance provider will make a yield maintenance payment to the paying agent of one-twelfth of 0.8% of $3 million (the assumed principal balance), or approximately $2,000, but the class will receive only the yield maintenance amount of one-twelfth of 0.8% of $2 million (the actual principal balance), or approximately $1,333. If for any distribution day, the yield maintenance payment by the yield maintenance provider to the paying agent for a class of certificates exceeds the yield maintenance amount required to be paid to the holders of that class, the excess will be deposited in a yield maintenance reserve fund for that class maintained in an account at the paying agent. If for any distribution day, the assumed principal balance is less than the aggregate outstanding principal balance of a class of yield protected certificates, the yield maintenance payment will be less than the yield maintenance amount for the distribution day, and a shortfall will result. Amounts in the yield maintenance reserve fund for the class will be used to cover such shortfall. Once the principal balance of a class of yield protected certificates has been reduced to zero, or the Trust or the related yield maintenance agreement has been terminated, any funds remaining in the yield maintenance reserve fund will be paid to Citigroup Global Markets. The assumed principal balances for each class of yield protected certificates are: Distribution Assumed principal balance day in Class IA-6 July 2007 $67,500,000 August 2007 67,288,684 September 2007 67,005,396 October 2007 66,651,263 November 2007 66,226,566 December 2007 65,731,737 January 2008 65,167,364 February 2008 64,534,188 March 2008 63,833,105 April 2008 63,065,162 May 2008 62,231,558 June 2008 61,333,641 July 2008 60,372,907 August 2008 59,350,997 September 2008 58,269,691 October 2008 57,130,912 November 2008 55,936,711 December 2008 54,689,274 January 2009 53,390,910 February 2009 52,044,047 March 2009 50,651,227 April 2009 49,215,103 May 2009 47,738,427 June 2009 46,224,049 July 2009 44,674,904 August 2009 43,094,012 September 2009 41,484,464 October 2009 39,849,418 November 2009 38,192,091 December 2009 36,578,627 January 2010 35,008,189 February 2010 33,479,952 March 2010 31,993,109 April 2010 30,546,864 May 2010 29,140,436 June 2010 27,773,059 July 2010 26,443,977 August 2010 25,152,451 16 Distribution Assumed principal balance day in Class IA-6 September 2010 23,897,752 October 2010 22,679,166 November 2010 21,495,989 December 2010 20,347,533 January 2011 19,233,119 February 2011 18,152,079 March 2011 17,103,761 April 2011 16,087,521 May 2011 15,102,728 June 2011 14,148,760 July 2011 13,225,009 August 2011 12,330,874 September 2011 11,465,769 October 2011 10,629,115 November 2011 9,820,344 December 2011 9,038,899 January 2012 8,284,232 February 2012 7,555,804 March 2012 6,853,087 April 2012 6,175,562 May 2012 5,522,719 June 2012 4,894,057 July 2012 4,289,083 August 2012 3,876,648 September 2012 3,485,752 October 2012 3,115,937 November 2012 2,766,749 December 2012 2,437,748 January 2013 2,128,497 February 2013 1,838,569 March 2013 1,567,544 April 2013 1,315,012 May 2013 1,080,567 June 2013 863,813 July 2013 664,360 August 2013 531,800 September 2013 414,850 October 2013 313,147 November 2013 226,339 December 2013 154,078 January 2014 96,024 February 2014 51,840 March 2014 21,200 April 2014 3,782 The yield maintenance provider will not make yield maintenance payments for the class of yield protected certificates for any distribution day after April 2014. You should note that the yield maintenance provider will determine LIBOR under the yield maintenance agreement, and may use different procedures than under the provisions for interest payments on the certificates. Accordingly, yield maintenance payments could be higher or lower than if LIBOR was determined under the procedures used for determining interest due on the certificates. The “significance percentage” for the yield maintenance agreement, as calculated in accordance with Item 1115 of Regulation AB under the Securities Act of 1933 is less than 10%. Citigroup Global Markets will pay the yield maintenance provider for the yield maintenance agreement, and there will be no charge to the Trust. If the ratings of the yield maintenance provider’s debt obligations fall below levels set in the yield maintenance agreement, the yield maintenance provider must either ·post collateral, ·take other action to restore the required ratings, or ·assign the yield maintenance agreement to, or have the yield maintenance provider’s obligations under the agreement guaranteed by, a third party with the required ratings. The yield maintenance provider may also have to assign the yield maintenance agreement or obtain a guaranty if the yield maintenance provider can not provide the Depositor with certain information required to enable the Depositor to fulfill its disclosure obligations under the federal securities laws. The yield maintenance provider The yield maintenance provider, Bear Stearns Financial Products, a Delaware corporation, is a bankruptcy remote derivatives product company based in New York, New York that has been established as a wholly owned subsidiary of The Bear Stearns Companies, Inc. Bear Stearns Financial Products engages in a wide array of over-the-counter interest rate, currency, and equity derivatives, typically with counterparties who require a highly rated derivative provider. As of the date of this 17 prospectus, Bear Stearns Financial Products has a ratings classification of “AAA” from S&P and “Aaa” from Moody’s. Bear Stearns Financial Products will provide upon request, without charge, to each person to whom this prospectus is delivered, a copy of (i)the ratings analysis from each of S&P and Moody’s evidencing those respective ratings or (ii)the most recent audited annual financial statements of Bear Stearns Financial Products. Requests for information should be directed to the DPC Manager of Bear Stearns Financial Products Inc. at (212) 272-4009 or in writing at 383 Madison Avenue, 36th Floor, New York, New York 10179. The information in the preceding paragraph has been provided by Bear Stearns Financial Products for use in this prospectus. Bear Stearns Financial Products has not been involved in the preparation of, and does not accept responsibility for, this prospectus. PAC classes Classes IA-1 and IA-2 are PAC classes. Classes IA-6 through IA-8 are the support classes for the PAC classes. The aggregate planned balance for the PAC classes on each distribution day is shown in the following table. The aggregate planned balances for the PAC classes were calculated assuming that ·the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and ·the mortgage loans are prepaid at any constant rate within the range 125% to 300% of the PSA prepayment model. Distribution day in Classes IA-1 and IA-2 aggregate planned balance Initial $115,620,000.00 July 2007 115,333,617.00 August 2007 114,996,427.90 September 2007 114,608,518.63 October 2007 114,170,007.52 November 2007 113,681,045.29 December 2007 113,141,815.05 January 2008 112,552,532.23 February 2008 111,913,444.50 March 2008 111,224,831.62 April 2008 110,487,005.34 May 2008 109,700,309.15 June 2008 108,865,118.08 July 2008 107,981,838.45 August 2008 107,050,907.54 September 2008 106,072,793.30 October 2008 105,047,993.96 November 2008 103,977,037.67 December 2008 102,860,482.01 January 2009 101,698,913.60 February 2009 100,492,947.55 March 2009 99,243,226.98 April 2009 97,950,422.44 May 2009 96,615,231.32 June 2009 95,238,377.26 July 2009 93,820,609.49 August 2009 92,362,702.17 September 2009 90,865,453.66 October 2009 89,340,072.85 November 2009 87,804,306.08 December 2009 86,278,753.64 January 2010 84,763,349.45 February 2010 83,258,027.82 March 2010 81,762,723.52 April 2010 80,277,371.73 May 2010 78,801,908.05 June 2010 77,336,268.50 July 2010 75,880,389.53 August 2010 74,434,207.99 September 2010 72,997,661.13 October 2010 71,570,686.64 November 2010 70,153,222.59 December 2010 68,745,207.46 January 2011 67,346,580.14 February 2011 65,957,279.89 March 2011 64,577,246.41 April 2011 63,206,419.75 May 2011 61,844,740.37 June 2011 60,492,149.12 July 2011 59,148,587.24 August 2011 57,813,996.33 18 Distribution day in Classes IA-1 and IA-2 aggregate planned balance September 2011 56,488,318.38 October 2011 55,171,495.78 November 2011 53,863,471.26 December 2011 52,564,187.96 January 2012 51,273,589.35 February 2012 49,991,619.30 March 2012 48,718,222.04 April 2012 47,453,342.14 May 2012 46,196,924.57 June 2012 44,948,914.63 July 2012 43,828,438.36 August 2012 42,716,059.70 September 2012 41,611,725.49 October 2012 40,515,382.91 November 2012 39,426,979.49 December 2012 38,346,463.12 January 2013 37,273,782.02 February 2013 36,208,884.74 March 2013 35,151,720.18 April 2013 34,102,237.59 May 2013 33,060,386.51 June 2013 32,026,116.87 July 2013 31,037,826.14 August 2013 30,056,833.83 September 2013 29,083,091.36 October 2013 28,116,550.45 November 2013 27,157,163.14 December 2013 26,204,881.78 January 2014 25,259,659.06 February 2014 24,321,447.95 March 2014 23,390,201.76 April 2014 22,465,874.09 May 2014 21,552,352.69 June 2014 20,658,033.43 July 2014 19,941,204.32 August 2014 19,240,001.31 September 2014 18,554,126.49 October 2014 17,883,287.24 November 2014 17,227,196.20 December 2014 16,585,571.13 January 2015 15,958,134.83 February 2015 15,344,615.07 March 2015 14,744,744.51 April 2015 14,158,260.58 May 2015 13,584,905.43 June 2015 13,024,425.84 July 2015 12,611,603.54 August 2015 12,207,743.77 September 2015 11,812,668.99 October 2015 11,426,204.98 November 2015 11,048,180.77 December 2015 10,678,428.62 January 2016 10,316,783.91 February 2016 9,963,085.15 March 2016 9,617,173.84 April 2016 9,278,894.50 May 2016 8,948,094.55 June 2016 8,624,624.30 July 2016 8,418,159.74 August 2016 8,215,239.49 September 2016 8,015,803.64 October 2016 7,819,793.27 November 2016 7,627,150.46 December 2016 7,437,818.25 January 2017 7,251,740.63 February 2017 7,068,862.55 March 2017 6,889,129.85 April 2017 6,712,489.30 May 2017 6,531,055.30 June 2017 6,352,825.91 July 2017 6,177,745.99 August 2017 6,005,761.34 September 2017 5,836,818.68 October 2017 5,670,865.61 November 2017 5,507,850.65 December 2017 5,347,723.17 January 2018 5,190,433.40 February 2018 5,035,932.42 March 2018 4,884,172.14 April 2018 4,735,105.27 May 2018 4,588,685.34 June 2018 4,444,866.67 July 2018 4,303,604.33 August 2018 4,164,854.18 September 2018 4,028,572.82 October 2018 3,894,717.57 19 Distribution day in Classes IA-1 and IA-2 aggregate planned balance November 2018 3,763,246.50 December 2018 3,634,118.38 January 2019 3,507,292.67 February 2019 3,382,729.54 March 2019 3,260,389.83 April 2019 3,140,235.02 May 2019 3,022,227.29 June 2019 2,906,329.43 July 2019 2,792,504.86 August 2019 2,680,717.66 September 2019 2,570,932.47 October 2019 2,463,114.56 November 2019 2,357,229.80 December 2019 2,253,244.62 January 2020 2,151,126.03 February 2020 2,050,841.60 March 2020 1,952,359.45 April 2020 1,855,648.26 May 2020 1,760,677.22 June 2020 1,667,416.06 July 2020 1,575,835.01 August 2020 1,485,904.84 September 2020 1,397,596.78 October 2020 1,310,882.58 November 2020 1,225,734.45 December 2020 1,142,125.09 January 2021 1,060,027.66 February 2021 979,415.78 March 2021 900,263.52 April 2021 822,545.39 May 2021 746,236.34 June 2021 671,311.74 July 2021 597,747.39 August 2021 525,519.50 September 2021 454,604.69 October 2021 384,979.98 November 2021 316,622.78 December 2021 249,510.88 January 2022 183,622.46 February 2022 118,936.08 March 2022 55,430.64 TAC classes Class IA-6 is a TAC class. Class IA-7 is the support class for the TAC class. However, class IA-7 has an initial principal balance of only $1,000, so that there is a material probability that class IA-6 will receive principal distributions that will reduce its principal balance below its targeted balance. The targeted balances for the TAC class on each distribution day are shown in the following table. The targeted balances were calculated assuming that the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and the mortgage loans are prepaid at a constant rate of 125% of the PSA prepayment model. Distribution day in Class IA-6 targeted balance Initial $67,500,000.00 July 2007 67,499,990.00 August 2007 67,499,979.95 September 2007 67,499,969.85 October 2007 67,499,959.69 November 2007 67,499,949.49 December 2007 67,499,939.24 January 2008 67,499,928.94 February 2008 67,499,918.58 March 2008 67,499,908.17 April 2008 67,499,897.72 May 2008 67,499,887.20 June 2008 67,499,876.64 July 2008 67,499,866.02 August 2008 67,499,855.35 September 2008 67,499,844.63 October 2008 67,499,833.85 November 2008 67,499,823.02 December 2008 67,499,812.14 January 2009 67,499,801.20 February 2009 67,499,790.20 March 2009 67,499,779.16 April 2009 67,499,768.05 May 2009 67,499,756.89 June 2009 67,499,745.68 20 Distribution day in Class IA-6 targeted balance July 2009 67,499,734.40 August 2009 67,499,723.08 September 2009 67,499,711.69 October 2009 67,499,700.25 November 2009 67,499,688.75 December 2009 67,499,677.20 January 2010 67,499,665.58 February 2010 67,499,653.91 March 2010 67,499,642.18 April 2010 67,499,630.39 May 2010 67,499,618.54 June 2010 67,499,606.63 July 2010 67,499,594.67 August 2010 67,499,582.64 September 2010 67,499,570.55 October 2010 67,499,558.41 November 2010 67,499,546.20 December 2010 67,499,533.93 January 2011 67,499,521.60 February 2011 67,499,509.21 March 2011 67,499,496.75 April 2011 67,499,484.24 May 2011 67,499,471.66 June 2011 67,499,459.02 July 2011 67,499,446.31 August 2011 67,499,433.54 September 2011 67,499,420.71 October 2011 67,499,407.81 November 2011 67,499,394.85 December 2011 67,499,381.83 January 2012 67,499,368.74 February 2012 67,499,355.58 March 2012 67,499,342.36 April 2012 67,499,329.07 May 2012 67,499,315.72 June 2012 67,499,302.29 July 2012 67,499,288.81 August 2012 67,499,275.25 September 2012 67,499,261.63 October 2012 67,499,247.93 November 2012 67,499,234.17 December 2012 67,499,220.35 January 2013 67,499,206.45 February 2013 67,499,192.48 March 2013 67,499,178.44 April 2013 67,499,164.33 May 2013 67,499,150.16 June 2013 67,499,135.91 July 2013 67,499,121.59 August 2013 67,499,107.19 September 2013 67,499,092.73 October 2013 67,499,078.19 November 2013 67,499,063.58 December 2013 67,499,048.90 January 2014 67,499,034.15 February 2014 67,499,019.32 March 2014 67,499,004.41 April 2014 67,498,989.44 May 2014 67,495,040.55 June 2014 67,478,716.10 July 2014 67,365,619.90 August 2014 67,243,111.22 September 2014 67,111,445.41 October 2014 66,970,872.83 November 2014 66,821,638.83 December 2014 66,663,983.96 January 2015 66,498,143.99 February 2015 66,324,350.00 March 2015 66,142,828.46 April 2015 65,953,801.35 May 2015 65,757,486.20 June 2015 65,554,096.16 July 2015 65,278,339.50 August 2015 64,998,641.39 September 2015 64,715,144.73 October 2015 64,427,989.35 November 2015 64,137,312.03 December 2015 63,843,246.58 January 2016 63,545,923.91 February 2016 63,245,472.03 March 2016 62,942,016.19 April 2016 62,635,678.84 May 2016 62,326,579.77 June 2016 62,014,836.07 July 2016 61,654,949.33 August 2016 61,295,302.22 21 Distribution day in Class IA-6 targeted balance September 2016 60,935,930.00 October 2016 60,576,867.08 November 2016 60,218,147.04 December 2016 59,859,802.65 January 2017 59,501,865.91 February 2017 59,144,367.99 March 2017 58,787,339.32 April 2017 58,430,809.59 May 2017 58,027,550.13 June 2017 57,625,054.97 July 2017 57,223,353.33 August 2017 56,822,473.63 September 2017 56,422,443.54 October 2017 56,023,290.03 November 2017 55,625,039.31 December 2017 55,227,716.88 January 2018 54,831,347.58 February 2018 54,435,955.54 March 2018 54,041,564.23 April 2018 53,648,196.47 May 2018 53,255,874.42 June 2018 52,864,619.62 July 2018 52,474,453.01 August 2018 52,085,394.89 September 2018 51,697,464.98 October 2018 51,310,682.43 November 2018 50,925,065.80 December 2018 50,540,633.09 January 2019 50,157,401.78 February 2019 49,775,388.76 March 2019 49,394,610.43 April 2019 49,015,082.68 May 2019 48,636,820.85 June 2019 48,259,839.82 July 2019 47,884,153.97 August 2019 47,509,777.19 September 2019 47,136,722.93 October 2019 46,765,004.16 November 2019 46,394,633.39 December 2019 46,025,622.73 January 2020 45,657,983.81 February 2020 45,291,727.87 March 2020 44,926,865.72 April 2020 44,563,407.77 May 2020 44,201,364.02 June 2020 43,840,744.10 July 2020 43,481,557.25 August 2020 43,123,812.32 September 2020 42,767,517.82 October 2020 42,412,681.88 November 2020 42,059,312.29 December 2020 41,707,416.48 January 2021 41,357,001.58 February 2021 41,008,074.34 March 2021 40,660,641.22 April 2021 40,314,708.36 May 2021 39,970,281.57 June 2021 39,627,366.39 July 2021 39,285,968.04 August 2021 38,946,091.45 September 2021 38,607,741.27 October 2021 38,270,921.87 November 2021 37,935,637.35 December 2021 37,601,891.54 January 2022 37,269,688.01 February 2022 36,939,030.08 March 2022 36,609,920.83 April 2022 36,275,448.50 May 2022 35,888,239.46 June 2022 35,503,706.70 July 2022 35,121,832.66 August 2022 34,742,599.89 September 2022 34,365,991.08 October 2022 33,991,989.02 November 2022 33,620,576.60 December 2022 33,251,736.84 January 2023 32,885,452.85 February 2023 32,521,707.86 March 2023 32,160,485.23 April 2023 31,801,768.38 May 2023 31,445,540.88 June 2023 31,091,786.39 July 2023 30,740,488.68 August 2023 30,391,631.62 September 2023 30,045,199.18 October 2023 29,701,175.46 22 Distribution day in Class IA-6 targeted balance November 2023 29,359,544.63 December 2023 29,020,290.98 January 2024 28,683,398.91 February 2024 28,348,852.90 March 2024 28,016,637.55 April 2024 27,686,737.55 May 2024 27,359,137.69 June 2024 27,033,822.86 July 2024 26,710,778.04 August 2024 26,389,988.34 September 2024 26,071,438.92 October 2024 25,755,115.06 November 2024 25,441,002.15 December 2024 25,129,085.65 January 2025 24,819,351.12 February 2025 24,511,784.23 March 2025 24,206,370.72 April 2025 23,903,096.44 May 2025 23,601,947.31 June 2025 23,302,909.38 July 2025 23,005,968.75 August 2025 22,711,111.64 September 2025 22,418,324.33 October 2025 22,127,593.22 November 2025 21,838,904.79 December 2025 21,552,245.58 January 2026 21,267,602.27 February 2026 20,984,961.57 March 2026 20,704,310.31 April 2026 20,425,635.40 May 2026 20,148,923.84 June 2026 19,874,162.70 July 2026 19,601,339.15 August 2026 19,330,440.42 September 2026 19,061,453.85 October 2026 18,794,366.84 November 2026 18,529,166.89 December 2026 18,265,841.58 January 2027 18,004,378.55 February 2027 17,744,765.54 March 2027 17,486,990.37 April 2027 17,231,040.92 May 2027 16,976,905.17 June 2027 16,724,571.18 July 2027 16,474,027.05 August 2027 16,225,261.01 September 2027 15,978,261.34 October 2027 15,733,016.38 November 2027 15,489,514.57 December 2027 15,247,744.43 January 2028 15,007,694.53 February 2028 14,769,353.54 March 2028 14,532,710.17 April 2028 14,297,753.24 May 2028 14,064,471.63 June 2028 13,832,854.28 July 2028 13,602,890.21 August 2028 13,374,568.52 September 2028 13,147,878.37 October 2028 12,922,808.99 November 2028 12,699,349.69 December 2028 12,477,489.83 January 2029 12,257,218.87 February 2029 12,038,526.31 March 2029 11,821,401.74 April 2029 11,605,834.79 May 2029 11,391,815.18 June 2029 11,179,332.70 July 2029 10,968,377.18 August 2029 10,758,938.55 September 2029 10,551,006.79 October 2029 10,344,571.93 November 2029 10,139,624.08 December 2029 9,936,153.42 January 2030 9,734,150.19 February 2030 9,533,604.69 March 2030 9,334,507.27 April 2030 9,136,848.37 May 2030 8,940,618.47 June 2030 8,745,808.12 July 2030 8,552,407.94 August 2030 8,360,408.60 September 2030 8,169,800.83 October 2030 7,980,575.42 November 2030 7,792,723.24 December 2030 7,606,235.18 23 Distribution day in Class IA-6 targeted balance January 2031 7,421,102.22 February 2031 7,237,315.40 March 2031 7,054,865.80 April 2031 6,873,744.57 May 2031 6,693,942.92 June 2031 6,515,452.10 July 2031 6,338,263.43 August 2031 6,162,368.30 September 2031 5,987,758.12 October 2031 5,814,424.39 November 2031 5,642,358.65 December 2031 5,471,552.49 January 2032 5,301,997.58 February 2032 5,133,685.61 March 2032 4,966,608.34 April 2032 4,800,757.59 May 2032 4,636,125.23 June 2032 4,472,703.17 July 2032 4,310,483.38 August 2032 4,149,457.90 September 2032 3,989,618.80 October 2032 3,830,958.20 November 2032 3,673,468.29 December 2032 3,517,141.29 January 2033 3,361,969.49 February 2033 3,207,945.22 March 2033 3,055,060.86 April 2033 2,903,308.83 May 2033 2,752,681.62 June 2033 2,603,171.76 July 2033 2,454,771.82 August 2033 2,307,474.43 September 2033 2,161,272.26 October 2033 2,016,158.03 November 2033 1,872,124.52 December 2033 1,729,164.53 January 2034 1,587,270.94 February 2034 1,446,436.64 March 2034 1,306,654.59 April 2034 1,167,917.80 May 2034 1,030,219.31 June 2034 893,552.21 July 2034 757,909.64 August 2034 623,284.78 September 2034 489,670.85 October 2034 357,061.12 November 2034 225,448.92 December 2034 94,827.59 Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. Because the pool II and pool III target-rate strips have a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II and pool III target-rate strips that remain after interest distributions to the group II and group III target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes The following table lists the super senior classes, and their respective super senior support classes and the support amount for each super senior class: Super senior class Super senior support class Support amount IA-6 IA-11 $2,088,000 IA-9 IA-11 1,137,000 After the subordination depletion date, losses (other than non-subordinated losses) on a target-rate strip that would otherwise reduce the principal balance of the super senior classes will instead reduce the principal balance of the super senior support class up to an amount for each super senior class on each distribution day equal to the related support percentage of the balance of the support class and up to an aggregate amount for each super senior class equal to the related support amount. 24 Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 3.00% $10,340,736 Class B-1: 1.30 4,480,736 Class B-2: 0.80 2,757,736 Class B-3: 0.50 1,723,736 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 3% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—Series overview” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans in the pools prepay at the indicated percentages of the PSA prepayment model. ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) in pool I, each discount IO loan in pool I, each discount loan in pool II, and each discount loan 25 in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans in the related pool or sub-pool, as shown in the table below. ·Each premium loan (other than an IO loan) in pool I, each premium IO loan in pool I, each premium loan in pool II, and each premium loan in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans in the related pool or sub-pool, as shown in the table below. Discount loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 360 months 360 months 180 months 360 months Weighted average remaining term to stated maturity 357 months 358 months 176 months 359 months Gross weighted average interest rate 5.9670769291% 5.9818038852% 5.5624700560% 5.5869013682% Aggregate scheduled principal balance $71,317,311.81 $18,736,089.04 $3,682,915.16 $1,508,718.32 Weighted average remaining IO period N/A 118 months N/A N/A Premium loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 358 months 360 months 180 months 360 months Weighted average remaining term to stated maturity 357 months 358 months 178 months 359 months Gross weighted average interest rate 6.3753454198% 6.4095557115% 6.0026724957% 5.9891327851% Aggregate scheduled principal balance $132,654,034.28 $90,749,000.43 $17,157,102.79 $8,854,254.48 Weighted average remaining IO period N/A 118 months N/A N/A In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity or that the mortgage loans in each pool will prepay at the same rate. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 26 Principal balance as percent of initial principal balance Class IA-1 Class IA-2 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 98 93 93 93 93 100 100 100 100 100 June 25, 2009 96 80 80 80 77 100 100 100 100 100 June 25, 2010 94 63 63 50 17 100 100 100 100 100 June 25, 2011 92 47 47 14 0 100 100 100 100 0 June 25, 2012 90 32 32 0 0 100 100 100 11 0 June 25, 2013 88 19 19 0 0 100 100 100 0 0 June 25, 2014 86 8 8 0 0 100 100 100 0 0 June 25, 2015 83 1 1 0 0 100 100 100 0 0 June 25, 2016 81 0 0 0 0 100 72 72 0 0 June 25, 2017 78 0 0 0 0 100 53 53 0 0 June 25, 2018 74 0 0 0 0 100 37 37 0 0 June 25, 2019 70 0 0 0 0 100 24 24 0 0 June 25, 2020 65 0 0 0 0 100 14 14 0 0 June 25, 2021 60 0 0 0 0 100 6 6 0 0 June 25, 2022 54 0 0 0 0 100 0 0 0 0 June 25, 2023 49 0 0 0 0 100 0 0 0 0 June 25, 2024 43 0 0 0 0 100 0 0 0 0 June 25, 2025 36 0 0 0 0 100 0 0 0 0 June 25, 2026 29 0 0 0 0 100 0 0 0 0 June 25, 2027 22 0 0 0 0 100 0 0 0 0 June 25, 2028 14 0 0 0 0 100 0 0 0 0 June 25, 2029 6 0 0 0 0 100 0 0 0 0 June 25, 2030 0 0 0 0 0 75 0 0 0 0 June 25, 2031 0 0 0 0 0 0 0 0 0 0 June 25, 2032 0 0 0 0 0 0 0 0 0 0 June 25, 2033 0 0 0 0 0 0 0 0 0 0 June 25, 2034 0 0 0 0 0 0 0 0 0 0 June 25, 2035 0 0 0 0 0 0 0 0 0 0 June 25, 2036 0 0 0 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 14.62 3.98 3.98 2.92 2.37 23.36 10.59 10.59 4.83 3.63 27 Principal balance as percent of initial principal balance Class IA-3 Classes IA-4, IA-9 and IA-11 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 100 100 100 100 100 100 100 100 100 100 June 25, 2009 100 100 100 100 100 100 100 100 100 100 June 25, 2010 100 100 100 100 100 100 100 100 100 100 June 25, 2011 100 100 100 99 0 100 100 100 100 92 June 25, 2012 100 100 100 37 0 100 100 100 100 46 June 25, 2013 100 100 100 0 0 100 97 94 73 23 June 25, 2014 100 100 84 0 0 99 94 86 48 10 June 25, 2015 100 100 66 0 0 98 89 75 32 4 June 25, 2016 100 100 55 0 0 97 82 63 22 2 June 25, 2017 100 100 49 0 0 96 75 51 15 1 June 25, 2018 100 100 45 0 0 93 68 41 10 1 June 25, 2019 100 100 41 0 0 91 61 32 7 * June 25, 2020 100 100 38 0 0 88 54 26 5 * June 25, 2021 100 100 36 0 0 85 49 20 3 * June 25, 2022 100 100 32 0 0 81 43 16 2 * June 25, 2023 100 100 26 0 0 78 38 13 1 * June 25, 2024 100 100 20 0 0 74 34 10 1 * June 25, 2025 100 91 15 0 0 70 30 8 1 * June 25, 2026 100 82 12 0 0 66 26 6 * * June 25, 2027 100 75 9 0 0 62 22 5 * * June 25, 2028 100 68 7 0 0 57 19 3 * * June 25, 2029 100 61 5 0 0 52 16 3 * * June 25, 2030 100 55 4 0 0 47 13 2 * * June 25, 2031 100 50 3 0 0 41 11 1 * * June 25, 2032 100 45 2 0 0 35 8 1 * * June 25, 2033 100 40 1 0 0 28 6 1 * * June 25, 2034 100 36 1 0 0 22 4 * * * June 25, 2035 86 27 * 0 0 14 3 * * * June 25, 2036 53 11 * 0 0 6 1 * * * June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 28.98 23.94 12.07 4.77 3.58 21.34 14.96 11.09 7.74 5.33 28 Principal balance as percent of initial principal balance Classes IA-5 and IA-6 Class IA-7 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 100 100 90 78 66 106 106 0 0 0 June 25, 2009 100 100 67 30 0 113 113 0 0 0 June 25, 2010 100 100 40 0 0 120 120 0 0 0 June 25, 2011 100 100 20 0 0 127 127 0 0 0 June 25, 2012 100 100 7 0 0 135 135 0 0 0 June 25, 2013 100 100 1 0 0 143 143 0 0 0 June 25, 2014 100 100 0 0 0 152 152 0 0 0 June 25, 2015 100 97 0 0 0 161 161 0 0 0 June 25, 2016 100 92 0 0 0 171 171 0 0 0 June 25, 2017 100 85 0 0 0 182 182 0 0 0 June 25, 2018 100 78 0 0 0 193 193 0 0 0 June 25, 2019 100 71 0 0 0 205 205 0 0 0 June 25, 2020 100 65 0 0 0 218 218 0 0 0 June 25, 2021 100 59 0 0 0 231 231 0 0 0 June 25, 2022 100 53 0 0 0 245 245 0 0 0 June 25, 2023 100 46 0 0 0 261 261 0 0 0 June 25, 2024 100 40 0 0 0 277 277 0 0 0 June 25, 2025 100 35 0 0 0 294 294 0 0 0 June 25, 2026 100 29 0 0 0 312 312 0 0 0 June 25, 2027 100 25 0 0 0 331 331 0 0 0 June 25, 2028 100 20 0 0 0 351 351 0 0 0 June 25, 2029 100 17 0 0 0 373 373 0 0 0 June 25, 2030 100 13 0 0 0 396 396 0 0 0 June 25, 2031 99 10 0 0 0 421 421 0 0 0 June 25, 2032 84 7 0 0 0 446 446 0 0 0 June 25, 2033 67 4 0 0 0 474 474 0 0 0 June 25, 2034 50 1 0 0 0 503 503 0 0 0 June 25, 2035 31 0 0 0 0 534 0 0 0 0 June 25, 2036 12 0 0 0 0 567 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 26.95 16.00 2.77 1.59 1.23 29.58 27.58 0.08 0.08 0.08 29 Principal balance as percent of initial principal balance Class IA-8 Class IA-10 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 106 106 106 106 106 99 96 91 86 81 June 25, 2009 113 113 113 113 0 98 87 72 57 42 June 25, 2010 120 120 120 0 0 96 75 49 24 2 June 25, 2011 127 127 127 0 0 95 65 30 0 0 June 25, 2012 135 135 135 0 0 93 55 14 0 0 June 25, 2013 143 143 143 0 0 92 46 4 0 0 June 25, 2014 152 152 39 0 0 90 39 0 0 0 June 25, 2015 161 161 39 0 0 89 33 0 0 0 June 25, 2016 171 171 39 0 0 87 28 0 0 0 June 25, 2017 182 182 39 0 0 85 24 0 0 0 June 25, 2018 193 193 39 0 0 83 19 0 0 0 June 25, 2019 205 205 39 0 0 80 15 0 0 0 June 25, 2020 218 218 39 0 0 77 12 0 0 0 June 25, 2021 231 231 39 0 0 73 8 0 0 0 June 25, 2022 245 245 0 0 0 70 5 0 0 0 June 25, 2023 261 261 0 0 0 66 3 0 0 0 June 25, 2024 277 277 0 0 0 62 0 0 0 0 June 25, 2025 294 294 0 0 0 58 0 0 0 0 June 25, 2026 312 312 0 0 0 53 0 0 0 0 June 25, 2027 331 331 0 0 0 48 0 0 0 0 June 25, 2028 351 351 0 0 0 43 0 0 0 0 June 25, 2029 373 373 0 0 0 38 0 0 0 0 June 25, 2030 396 396 0 0 0 32 0 0 0 0 June 25, 2031 421 421 0 0 0 25 0 0 0 0 June 25, 2032 446 446 0 0 0 19 0 0 0 0 June 25, 2033 474 474 0 0 0 12 0 0 0 0 June 25, 2034 503 503 0 0 0 4 0 0 0 0 June 25, 2035 534 0 0 0 0 0 0 0 0 0 June 25, 2036 567 0 0 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 29.58 27.58 8.92 2.58 2.00 18.20 6.64 3.14 2.21 1.79 30 Principal balance as percent of initial principal balance Class IA-IO Class IIA-1 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 99 97 95 91 88 96 93 90 87 83 June 25, 2009 99 92 83 73 63 91 84 75 65 55 June 25, 2010 98 84 68 51 37 86 74 58 42 29 June 25, 2011 97 77 55 35 21 81 64 44 27 15 June 25, 2012 96 71 45 24 12 75 55 33 17 7 June 25, 2013 95 65 36 17 7 70 47 25 11 3 June 25, 2014 94 59 29 12 4 63 39 18 6 1 June 25, 2015 93 54 24 8 2 57 32 13 4 1 June 25, 2016 92 50 19 6 1 50 26 10 2 * June 25, 2017 90 45 16 4 1 42 21 7 1 * June 25, 2018 88 41 12 3 * 35 16 4 1 * June 25, 2019 86 37 10 2 * 26 11 3 * * June 25, 2020 83 33 8 1 * 17 7 2 * * June 25, 2021 80 29 6 1 * 8 3 1 * * June 25, 2022 77 26 5 1 * 0 0 0 0 0 June 25, 2023 74 23 4 * * 0 0 0 0 0 June 25, 2024 70 20 3 * * 0 0 0 0 0 June 25, 2025 67 18 2 * * 0 0 0 0 0 June 25, 2026 63 16 2 * * 0 0 0 0 0 June 25, 2027 59 13 1 * * 0 0 0 0 0 June 25, 2028 54 11 1 * * 0 0 0 0 0 June 25, 2029 49 10 1 * * 0 0 0 0 0 June 25, 2030 44 8 1 * * 0 0 0 0 0 June 25, 2031 39 7 * * * 0 0 0 0 0 June 25, 2032 33 5 * * * 0 0 0 0 0 June 25, 2033 27 4 * * * 0 0 0 0 0 June 25, 2034 21 3 * * * 0 0 0 0 0 June 25, 2035 14 2 * * * 0 0 0 0 0 June 25, 2036 6 1 * * * 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.40 10.55 5.80 3.83 2.91 8.51 6.25 4.36 3.17 2.49 31 Principal balance as percent of initial principal balance Class IIA-IO Class IIIA-1 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 96 94 91 87 84 99 97 94 91 88 June 25, 2009 91 85 76 66 57 97 91 82 72 62 June 25, 2010 86 74 59 44 32 96 83 66 49 35 June 25, 2011 81 65 46 29 17 95 75 53 33 19 June 25, 2012 76 56 35 19 9 93 68 42 22 9 June 25, 2013 70 48 26 12 5 91 62 33 14 5 June 25, 2014 64 40 20 8 3 89 56 27 9 2 June 25, 2015 57 33 14 5 1 88 50 21 6 1 June 25, 2016 50 27 10 3 1 86 46 17 4 * June 25, 2017 43 21 7 2 * 83 41 14 3 * June 25, 2018 35 16 5 1 * 81 37 11 2 * June 25, 2019 27 11 3 1 * 79 33 9 1 * June 25, 2020 18 7 2 * * 76 30 7 1 * June 25, 2021 8 3 1 * * 74 27 5 1 * June 25, 2022 0 0 0 0 0 71 24 4 * * June 25, 2023 0 0 0 0 0 68 21 3 * * June 25, 2024 0 0 0 0 0 64 18 3 * * June 25, 2025 0 0 0 0 0 61 16 2 * * June 25, 2026 0 0 0 0 0 57 14 2 * * June 25, 2027 0 0 0 0 0 53 12 1 * * June 25, 2028 0 0 0 0 0 49 10 1 * * June 25, 2029 0 0 0 0 0 45 9 1 * * June 25, 2030 0 0 0 0 0 40 7 * * * June 25, 2031 0 0 0 0 0 36 6 * * * June 25, 2032 0 0 0 0 0 30 5 * * * June 25, 2033 0 0 0 0 0 25 4 * * * June 25, 2034 0 0 0 0 0 19 3 * * * June 25, 2035 0 0 0 0 0 13 2 * * * June 25, 2036 0 0 0 0 0 6 1 * * * June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 8.54 6.32 4.48 3.31 2.63 19.20 9.98 5.51 3.64 2.75 32 Principal balance as percent of initial principal balance Class IIIA-IO Class A-PO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% 0% 125% 300% 500% 700% Initial 100 100 100 100 100 100 100 100 100 100 June 25, 2008 99 97 94 91 88 99 97 93 90 86 June 25, 2009 97 91 82 72 63 98 90 80 70 59 June 25, 2010 96 83 67 51 37 96 83 65 48 34 June 25, 2011 95 76 54 35 21 95 75 53 33 20 June 25, 2012 93 69 43 24 12 94 69 43 23 11 June 25, 2013 91 63 35 16 7 92 62 34 16 6 June 25, 2014 90 57 28 11 4 91 57 28 11 4 June 25, 2015 88 51 23 8 2 89 52 22 7 2 June 25, 2016 86 46 18 5 1 87 47 18 5 1 June 25, 2017 84 42 14 4 1 85 42 14 4 1 June 25, 2018 81 38 12 2 * 83 38 11 2 * June 25, 2019 79 34 9 2 * 80 34 9 2 * June 25, 2020 76 30 7 1 * 77 30 7 1 * June 25, 2021 74 27 6 1 * 74 27 6 1 * June 25, 2022 71 24 5 1 * 71 24 4 * * June 25, 2023 68 21 4 * * 68 21 3 * * June 25, 2024 65 19 3 * * 65 19 3 * * June 25, 2025 61 16 2 * * 61 16 2 * * June 25, 2026 58 14 2 * * 57 14 2 * * June 25, 2027 54 12 1 * * 54 12 1 * * June 25, 2028 50 11 1 * * 49 10 1 * * June 25, 2029 45 9 1 * * 45 9 1 * * June 25, 2030 41 7 1 * * 40 7 1 * * June 25, 2031 36 6 * * * 35 6 * * * June 25, 2032 31 5 * * * 30 5 * * * June 25, 2033 25 4 * * * 24 3 * * * June 25, 2034 19 3 * * * 18 2 * * * June 25, 2035 13 2 * * * 12 1 * * 0 June 25, 2036 6 1 * * * 5 1 * * 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 19.23 10.11 5.66 3.79 2.91 19.30 10.07 5.57 3.68 2.78 33 Principal balance as percent of initial principal balance Classes B-1, B-2 and B-3 Percentage of prepayment model Distribution day 0% 125% 300% 500% 700% Initial 100 100 100 100 100 June 25, 2008 99 99 99 99 99 June 25, 2009 98 98 98 98 98 June 25, 2010 97 97 97 97 97 June 25, 2011 96 96 96 96 96 June 25, 2012 94 94 94 94 94 June 25, 2013 93 91 88 84 79 June 25, 2014 91 87 80 71 63 June 25, 2015 90 81 70 57 45 June 25, 2016 88 75 58 42 28 June 25, 2017 86 68 47 29 16 June 25, 2018 84 61 37 19 9 June 25, 2019 81 54 29 13 5 June 25, 2020 78 48 23 9 3 June 25, 2021 75 43 18 6 2 June 25, 2022 71 38 14 4 1 June 25, 2023 68 34 11 3 * June 25, 2024 65 30 9 2 * June 25, 2025 62 26 7 1 * June 25, 2026 58 23 5 1 * June 25, 2027 54 19 4 1 * June 25, 2028 50 17 3 * * June 25, 2029 46 14 2 * * June 25, 2030 41 12 2 * * June 25, 2031 36 9 1 * * June 25, 2032 31 7 1 * * June 25, 2033 25 6 1 * * June 25, 2034 19 4 * * * June 25, 2035 12 2 * * * June 25, 2036 6 1 * * * June 25, 2037 0 0 0 0 0 Weighted average life (years) 19.46 13.86 10.46 8.77 7.86 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices : Class Purchase price (as % of initial principal or notional balance)* IA-5 0.21875% IA-IO 0.614299 IIA-IO 1.00947 IIIA-IO 1.199779 A-PO 61 B-2 94.2175 B-3 86.9236 * Plus accrued interest from June 25, 2007 for class IA-5, and from June 1, 2007 for the ratio-stripped IO classes, and classes B-2 and B-3. 34 You should note that the only prepayments that affect ·the class IA-5 certificates are prepayments on the hypothetical loans in its related target-rate strip, ·ratio-stripped PO class certificates are prepayments on the hypothetical loans in their related PO strips, ·ratio-stripped IO class certificates are prepayments on the hypothetical loans in their related IO strips, and ·the class B-2 and B-3 certificates are prepayments on the hypothetical loans in the target-rate strips. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yield to maturity of class IA-5 Level of LIBOR Percentage of prepayment model 0% 125% 300% 500% 700% 2.320% 5,311.656% 5,311.656% 5,211.071% 5,094.326% 4,975.742% 3.320% 2,716.720 2,716.720 2,655.271 2,583.559 2,510.243 4.320% 1,026.343 1,026.343 991.903 950.935 908.379 5.320% 97.741 97.719 69.085 31.799 2.035 5.500% * Pre-tax yields to maturity Class Percentage of prepayment model 0% 125% 300% 500% 700% A-PO 2.696% 5.735% 10.689% 16.030% 20.940% IA-IO 22.183 15.672 6.282 (4.860) (16.450) IIA-IO 17.776 11.733 2.991 (7.431) (18.344) IIIA-IO 18.377 11.860 2.450 (8.727) (20.366) 35 In the following yield tables for classes B-2 and B-3, we assumed that ·scheduled interest and principal payments on the mortgage loans are received timely, except for mortgage loans on which defaults occur in accordance with the indicated percentages of SDA, ·defaults on the mortgage loans in each pool will at all times occur at the same rate, ·all defaulted loans are liquidated after exactly 12 months, ·there are realized losses of a percentage (referred to in the tables as the “loss severity” percentage) of the principal balance at liquidation of the defaulted mortgage loans, ·all realized losses are covered by subordination, ·the class A prepayment percentages are reduced only when permitted as described under “Allocations and distributions—Prepayments and other unscheduled principal” above, and ·there are no reductions to interest allocations due to prepayment interest shortfalls. Pre-tax yield to maturity of class B-2 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 300% 500% 125% 300% 500% 50% 6.701% 6.809% 6.899% 6.710% 6.809% 6.899% 100% 6.712 6.816 6.901 5.678 6.818 6.902 150% 5.761 6.819 6.902 (15.909) 4.075 6.901 200% 0.696 6.258 6.902 (29.551) (5.794) 4.878 Pre-tax yield to maturity of class B-3 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 300% 500% 125% 300% 500% 50% 7.691% 7.961% 8.184% 7.510% 7.962% 8.183% 100% 5.597 7.976 8.188 (19.383) 3.428 8.189 150% (19.136) 3.568 8.191 (34.987) (27.801) (0.435) 200% (30.464) (21.233) 4.411 (45.538) (40.683) (31.653) The following table shows aggregate realized losses on the certificates under each of the scenarios in the preceding tables, expressed as a percentage of the initial principal balance: 36 Aggregate realized losses Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 125% 300% 500% 125% 300% 500% 50% 0.293% 0.208% 0.148% 0.439% 0.312% 0.222% 100% 0.581 0.414 0.294 0.871 0.620 0.442 150% 0.864 0.617 0.440 1.296 0.925 0.659 200% 1.143 0.817 0.583 1.715 1.225 0.875 Investors should note that ·the loss severity percentage does not purport to be a historical description of loss severity experience or a prediction of the anticipated loss severity of any pool of mortgage loans, and ·even if subsequently cured, delinquencies may affect the timing of distributions on the offered subordinated classes, because the entire amount of the delinquencies would be borne by the subordinated classes in reverse order of seniority before they would affect the senior classes. Static pool information Information regarding delinquencies, cumulative losses, prepayments and other features of pools of prime residential mortgage loans previously securitized by CitiMortgage (so-called static pool information) may be obtained, free of charge and without registration, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMSI” under “Shelf,” and clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “2Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.micro­soft.­com. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Third-party originators Approximately the following percentages of mortgage loans (by principal balance) in the pools were originated by organizations other than CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 55.12% Pool II 30.13% Pool III 13.10% Combined 52.34% None of these organizations originated as much as 10% of the mortgage loans in any pool, except that ·ABN AMRO Mortgage Group, Inc. (AAMG) originated approximately 43.25% of the loans in pool I and approximately 39.34% of the mortgage loans in the combined pool, ·Provident Funding Associates, L.P., a California limited partnership (Provident Funding) headquartered in Burlingame, California, originated approximately 12.25% of the mortgage loans in pool II, and ·SIRVA Mortgage, Inc., (SIRVA Mortgage) headquartered in Mayfield Heights,
